Case 1:21-cr-00027-AJT Document 5 Filed 03/02/21 Page 1 of 3 PagelD# 38

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA
v. UNDER SEAL
ADIAM BERHANE, Case No. 1:21-CR-00027 (AJT)
Defendant.

 

GOVERNMENT'S MOTION TO SEAL INDICTMENT
PURSUANT TO LOCAL RULE 49(B)

The United States, by and through undersigned counsel, pursuant to Local Rule 49(B) of
the Local Criminal Rules for the United States District Court for the Eastern District of Virginia,
asks for an Order to Seal the indictment until the defendant is arrested.

I. REASONS FOR SEALING (Local Rule 49(B)(1))

1. The Federal Bureau of Investigation and the Arlington County Police Department
are investigating the defendant, Adiam Berhane, for her involvement in a sophisticated credit card
fraud scheme.

2. Premature disclosure of the charges against the defendant could jeopardize the
government’s ability to locate and arrest the defendant. Specifically, although the defendant is
aware of the government’s investigation, the defendant has a criminal history involving access to
and use of false identification documents. Disclosure of the indictment prior to arrest may give the
defendant an opportunity to flee. / |
Il REFERENCES TO GOVERNING CASE LAW (Local Rule 49(B)(2))

3. The Court has the inherent power to seal indictments. See United States v.

Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Arizona v. Maypenny, 672 F.2d 761,
Case 1:21-cr-00027-AJT Document5 Filed 03/02/21 Page 2 of 3 PagelD# 39

765 (9th Cir. 1982); Times Mirror Company v. United States, 873 F.2d 1210 (9th Cir. 1989); see
also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d 293 (D.C.
Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). “The trial court has supervisory
power over its own records and may, in its discretion, seal documents if the public’s right of access
is outweighed by competing interests.” In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984).
Sealing the indictment is appropriate where there is a substantial probability that the release of the
sealed documents would compromise the government’s ongoing investigation severely. See e.g.,
In re Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8th Cir.
1988); Matter of Eye Care Physicians of America, 100 F.3d 514, 518 (7th Cir. 1996); Matter of
Flower Aviation of Kansas, Inc., 789 F.Supp. 366 (D. Kan. 1992).

Ill. PERIOD OF TIME GOVERNMENT SEEKS TO HAVE MATTER REMAIN
UNDER SEAL (Local Rule 49(B)(3))

4. The indictment would need to remain sealed until the occurrence of the condition in
paragraph 2, that is, until the defendant is arrested.

5. Upon occurrence of the arrest of the defendant, pursuant to Local Rule 49(B)(3),
the sealed materials will be automatically unsealed and handled as such.

6. The United States has considered alternatives less drastic than sealing and has
found none that would suffice to protect this investigation. The United States will move to unseal
the documents before they are set to become automatically unsealed if it determines that

circumstances warrant such action.
Case 1:21-cr-00027-AJT Document5 Filed 03/02/21 Page 3 of 3 PagelD# 40

WHEREFORE, the United States respectfully requests that the indictment and this Motion

to Seal and proposed Order be sealed until the defendant is arrested.

Respectfully submitted,

Raj Parekh
Acting United States Attorney

AE

MonikeMoore
Jonathan S. Keim
Assistant United States Attorneys

 
